In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-3946
WARREN GOODMAN,
                                        Petitioner-Appellant,
                              v.

DANIEL BERTRAND, Warden,
                                        Respondent-Appellee.
                        ____________
           Appeal from the United States District Court
               for the Eastern District of Wisconsin.
     No. 00-C-0650—Patricia J. Gorence, Magistrate Judge.
                        ____________
  ARGUED DECEMBER 9, 2005—DECIDED OCTOBER 31, 2006
                   ____________


  Before FLAUM, Chief Judge, and RIPPLE and WILLIAMS,
Circuit Judges.
  WILLIAMS, Circuit Judge. Fourteen years ago, an individ-
ual entered a Milwaukee convenience store, robbed the
store’s manager and cashier at gunpoint, and then fled in a
getaway car. After a first trial ended in a hung jury, a
second jury convicted Warren Goodman of armed robbery
and being a felon in possession of a firearm, and he was
sentenced to twenty-two years’ imprisonment. Having
exhausted his state court remedies, Goodman petitioned for
a writ of habeas corpus pursuant to 28 U.S.C. § 2254,
challenging the effectiveness of his counsel during the
second trial. The United States District Court for the
2                                                    No. 04-3946

Eastern District of Wisconsin denied relief. Unlike the
district court, we find, under the Antiterrorism and Effec-
tive Death Penalty Act of 1996, Pub. L. No. 104-132, 110
Stat. 1214 (“AEDPA”), that the state court decision was
contrary to the ineffective assistance of counsel standard set
forth in Strickland v. Washington, 466 U.S. 668 (1984).
Further, we conclude, under AEDPA, that the state court
decision was an unreasonable application of Strickland
because the cumulative effect of counsel’s errors constituted
ineffective assistance of counsel. Therefore, we reverse the
judgment of the district court and remand for the entry of
an order granting the writ.


                      I. BACKGROUND
  On July 28, 1992, an individual robbed Kohl’s Food Store,
a convenience store in Milwaukee, holding the store’s
cashier, Ilene Retzlaff, and manager, Daniel Kollath, at
gunpoint. After the two complied with the gunman’s
demands, the assailant fled in a getaway car, driven by an
accomplice. Blocks later, the men switched to a second
getaway car that was driven by a third accomplice. Later
that day, police stopped Mark Smith and Larry Ross, who
were riding in a car matching the description of the second
getaway car. Police retrieved two handguns and $200 from
the car.1 Smith eventually confessed that he acted as a
lookout in the robbery, and fingered Ross as an accomplice.
Smith also brokered a deal with prosecutors in which, in
exchange for more lenient punishment, he implicated
Goodman. In a lineup, the store manager Kollath initially
identified another person as the robber, but in a subsequent
lineup he chose Goodman. The store cashier, Retzlaff, did
not pick Goodman from the lineup, instead choosing


1
  There is no indication in the record that the police attempted to
retrieve fingerprints from the seized guns.
No. 04-3946                                                  3

another individual as the person who most resembled the
robber.


A. Goodman’s first and second trials
  The case against Goodman went to trial twice. In each
instance, the facts of the robbery were essentially undis-
puted; only the identification of Goodman as the perpetrator
was at issue. In the first trial, confessed-lookout Smith and
store manager Kollath both testified that Goodman robbed
the store. The store cashier testified that she could not
identify Goodman as the robber and that she chose another
person from the police lineup. Goodman also testified on his
own behalf. The court declared a mistrial after the jury was
unable to reach a verdict.
  Smith received six years’ imprisonment for his role in the
robbery, in exchange for his testimony in the first
trial. Ross, who was serving a seventeen-year sentence for
being the driver of the second getaway car, contacted the
prosecution after the first trial and agreed to testify against
Goodman at the retrial and to identify the driver of the first
getaway car, in exchange for a recommendation to reduce
his sentence. Ross later named Percy Sallis, who confessed
that he was the first getaway car driver.
  At the second trial, Goodman was represented by a
different lawyer. Kollath, as well as confessed accomplices
Smith, Ross, and Sallis, all testified that Goodman commit-
ted the robbery. Unlike the first trial, the store’s cashier,
Retzlaff, did not testify because she was on vacation and
Goodman’s lawyer failed to subpoena her. Goodman’s
counsel erroneously believed that a subpoena was unneces-
sary because the government would call Retzlaff as a
witness. Because Goodman’s counsel failed to demonstrate
that Retzlaff was unavailable to testify in person, the trial
court excluded portions of her prior testimony from the
second trial. So in the second trial, four witnesses, including
4                                                    No. 04-3946

the three accomplices, identified Goodman as the robber,
and Retzlaff was not present to testify.
  Other problems arose for Goodman’s counsel during the
course of the second trial. On direct examination, Good-
man’s counsel asked Goodman a question that ultimately
led the court to allow cross-examination on two of Good-
man’s previous armed robbery convictions.2 As the parties
had earlier stipulated to Goodman’s status as a con-
victed felon, in the normal course of proceedings the
prosecution would have been precluded from raising the
nature of the prior felonies.
  In addition, prosecution witnesses Mark Smith and Larry
Ross testified regarding threats they received concerning
their participation in the Goodman trial. While the wit-
nesses acknowledged that the threats were not made by
Goodman, nor was he was present when they were made,
the witnesses claimed that the threats were intended to
prevent them from testifying against Goodman. Goodman’s


2
  During direct examination, Goodman’s counsel, while show-
ing Goodman exhibits of guns connected to the crime, abruptly
asked, “[D]id you do any armed robberies?” to which the defendant
answered, “No.” The prosecution asked to approach the bench, and
there was an unrecorded sidebar. Goodman’s counsel then
rephrased the question, asking “Did you do the armed robbery at
the Marks Big Boy that they accused you of?” to which the
defendant again replied, “No.” At the conclusion of Goodman’s
direct examination, the trial judge briefly dismissed the jury, and
ruled that counsel’s use of the vague term “any” could leave the
jury with the mistaken impression that the defendant had never
committed any armed robberies, when in fact he had previously
been convicted of two robberies. Goodman’s counsel argued that
he was clearly referring to the Kohl’s Food Store robbery and
another robbery at the Marks Big Boy store for which Goodman
was charged but later cleared. However, the court disagreed and
the prosecution was permitted to cross-examine Goodman on the
issue of which armed robberies he had committed.
No. 04-3946                                                5

counsel objected, asserting that the witnesses’ testimony
impermissibly linked Goodman to the threats in the minds
of the jurors. The trial court admitted the testimony on
limited grounds, stating, outside the presence of the jury,
that such testimony would reflect the witnesses’ credibility
by demonstrating that they had something to lose as well as
something to gain by testifying. Goodman’s counsel later
failed to request a jury instruction explaining to the jury
the limited manner in which they could use the testimony.
  In addition, Goodman’s counsel did not object after the
prosecution made misleading statements on direct examina-
tion indicating that the state had not given Ross any reason
to testify, when in fact Ross had agreed to do so in the
hopes of receiving a reduced sentence. During closing
argument the prosecutor also made false statements
improperly bolstering Sallis’s testimony by stating that
Sallis could not have been charged or convicted without
his voluntary confession while omitting the fact that
Ross had named Sallis as an accomplice before Sallis
confessed. Goodman’s counsel did not object or request
a mistrial.
  The jury ultimately found Goodman guilty, and he
was sentenced to twenty-two years for the robbery and
for being a felon in possession of a firearm during its
commission. For his testimony and at the government’s
recommendation, Ross’s initial seventeen-year sentence was
later reduced to twelve years. Sallis received probation,
conditioned on six months of work release, for his part in
the robbery.


B. Post-conviction proceedings
  After his conviction, Goodman sought relief in state court.
Goodman argued that, in violation of the Sixth Amendment,
his second trial counsel was ineffective for (1) opening the
door to cross-examination on Goodman’s two prior convic-
6                                                  No. 04-3946

tions for armed robbery, (2) failing to procure copies of
government witnesses’ prior inconsistent testimony, (3)
failing to subpoena the store’s cashier to testify, and (4)
being generally unfamiliar with the case. The trial court
denied the motion. The Wisconsin Court of Appeals af-
firmed stating as follows:
    [W]e, like the trial court, conclude that the record
    conclusively establishes that Goodman was not
    prejudiced within the meaning of Strickland. . . . In
    order to show prejudice, the defendant must show
    that there is a reasonable probability that, but for
    counsel’s unprofessional errors, the result of the
    proceeding would have been different. A reasonable
    probability is a probability sufficient to undermine
    confidence in the outcome. The Strickland test is
    not an outcome-determinative test. In decisions
    following Strickland, the Supreme Court has
    reaffirmed that the touchstone of the prejudice
    component is whether counsel’s deficient perfor-
    mance renders the result of the trial unreliable or
    the proceeding fundamentally unfair.
The court concluded that, even if his counsel’s perfor-
mance was deficient, Goodman’s Sixth Amendment claim
failed because “none of Goodman’s counsel’s alleged defi-
cient conduct prejudiced him such that the result of
the trial was unreliable.”3
  Goodman then presented his Sixth Amendment claim in a
state habeas petition pursuant to Wis. Stat. § 974.06 and
argued that his trial counsel was ineffective for (1) failing
to request a limiting instruction regarding the testimony of
threats, (2) failing to object regarding the denial of his right
to confront witnesses against him, and (3) failing to object


3
 State v. Goodman, No. 96-0017-cr, unpublished slip op. (Wis. Ct.
App. Mar. 11, 1997).
No. 04-3946                                                  7

to prosecutorial misconduct during closing arguments. The
trial court denied relief, and the appellate court affirmed.
The Wisconsin Supreme Court denied habeas review.
  Following these adverse rulings in state court, Goodman
timely filed his federal habeas petition pursuant to 28
U.S.C. § 2254 in the United States District Court for the
Eastern District of Wisconsin. Goodman maintained that,
during direct appeal, the state court erred when it required
him to prove the alleged errors of his counsel rendered his
second trial unreliable or fundamentally unfair. The district
court denied habeas relief, holding that the state court
decision was not an unreasonable application of, or contrary
to, clearly established federal law. See 28 U.S.C. § 2254.
Goodman timely appealed.


                       II. ANALYSIS
  This appeal presents two questions: Did the state court
apply the wrong legal standard to Goodman’s ineffective
assistance of counsel claim? And, under the correct legal
framework, did the court unreasonably reject Goodman’s
Sixth Amendment claim? Reviewing the district court’s
denial of habeas relief de novo, Van Patten v. Deppisch, 434
F.3d 1038, 1042 (7th Cir. 2006), we affirmatively answer
both questions.
  Under the relevant provision of AEDPA, Goodman is
entitled to habeas relief if “the relevant state-court decision
was either (1) ‘contrary to . . . clearly established Federal
law, as determined by the Supreme Court of the United
States,’ or (2) ‘involved an unreasonable application of . . .
clearly established Federal law, as determined by the
Supreme Court of the United States.’ ” Williams v. Taylor,
529 U.S. 362, 404-05 (2000) (quoting 28 U.S.C. § 2254(d)(1));
see also Sweeney v. Carter, 361 F.3d 327, 330 (7th Cir.
2004). A state court decision is contrary to
clearly established federal law “when the state court applies
8                                                No. 04-3946

a rule that contradicts the governing law set forth by the
Supreme Court or, on facts materially indistinguishable
from the facts of an applicable Supreme Court precedent,
reaches a different result.” Badelle v. Correll, 452 F.3d 648,
654 (7th Cir. 2006) (internal citations omitted). We do not
use hindsight to assess whether a law is clearly established;
instead our inquiry looks to the law of the Supreme Court
at the time of the last state court decision on the merits,
which, in this case, is the Wisconsin Court of Appeals
decision disposing of Goodman’s direct appeal. See Charlton
v. Davis, 439 F.3d 369, 374 (7th Cir. 2006) (“The relevant
decision for purposes of our assessment is the decision of
the last state court to rule on the merits of the petitioner’s
claim . . .”).
  In Strickland, the Supreme Court announced the frame-
work for assessing Sixth Amendment ineffective assistance
of counsel claims, and the Strickland framework was clearly
established by the time of Goodman’s direct appeal. See
Williams, 529 U.S. at 391 (“It is past question that the rule
set forth in Strickland qualifies as ‘clearly established
Federal law, as determined by the Supreme Court of the
United States.’ ”). A petitioner asserting an ineffective
assistance of counsel claim under Strickland must show
that his counsel’s performance was deficient and that the
deficient performance prejudiced the defense. Counsel’s
performance is deficient when the “representation f[alls]
below an objective standard of reasonableness” under
“prevailing professional norms.” Strickland, 466 U.S. at
688. To establish prejudice, the petitioner must show that
“there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would
have been different.” Id. at 694. Goodman argues that the
state court’s decision, requiring him to demonstrate that his
second trial was fundamentally unfair, was contrary to the
prejudice analysis set forth in Strickland, which requires
him only to show there is a reasonable probability of a
No. 04-3946                                                  9

different result. The district court found that the state court
decision comported with Strickland and, therefore, that
Goodman was not entitled to relief. We disagree.
  Previously, there was some confusion among courts
attempting to reconcile Strickland’s prejudice analysis,
which looks at the reasonable probability of a different
result, with the Supreme Court’s subsequent statement in
Lockhart v. Fretwell, 506 U.S. 364, 369 (1993), that “an
analysis focusing solely on mere outcome determination,
without attention to whether the result of the proceed-
ing was fundamentally unfair or unreliable, is defective.” In
Washington v. Smith, a case strikingly similar to the one
now before us, we addressed this seeming contradiction in
the Court’s precedent:
    There is some superficial tension between Strick-
    land’s statement of the prejudice standard, which
    looks to outcome determination, and Lockhart’s,
    which looks beyond outcome determination to the
    fundamental fairness of the proceeding, but this
    tension evaporates when one understands that the
    heightened prejudice standard in Lockhart “con-
    cerns the unusual circumstance where the defen-
    dant attempts to demonstrate prejudice based on
    considerations that, as a matter of law, ought not
    inform the inquiry.” Lockhart, 506 U.S. at 373
    (O’Connor, J., concurring). The Supreme Court
    recently removed all doubt—again in its recent
    Williams decision—that Strickland governs the
    prejudice inquiry in most habeas cases and that the
    decision in Lockhart does “not justify a departure
    from a straight-forward application of Strickland
    when the ineffectiveness of counsel does deprive the
    defendant of a substantive or procedural right to
    which the law entitles him.” Williams, 120 S. Ct. at
    1513 (emphasis in original). The Wisconsin Court of
    Appeals apparently did not fully grasp the proper
10                                              No. 04-3946

     interaction between Strickland and Lockhart in
     determining that Washington did not show preju-
     dice, and in so doing, its decision was both “con-
     trary to” and “involved an unreasonable application
     of” the proper prejudice analysis prescribed by the
     Supreme Court.
Washington v. Smith, 219 F.3d 620, 632-33 (7th Cir. 2000).
In short, “Lockhart did not modify or supplant Strickland’s
prejudice test in a case such as this one . . . .” Id. at 633.
Lockhart’s heightened prejudice analysis only applies in
cases where the defendant challenges his conviction
based upon unusual circumstances that, as a matter of law,
do not typically inform the court’s inquiry. For example,
such unusual circumstances could occur when a state court
relies on overruled law, see Lockhart, 506 U.S. at 384, or the
defendant’s lawyer refuses to let him commit perjury, see
Nix v. Whiteside, 475 U.S. 157, 171 (1986). Absent such
unusual circumstances, Strickland’s prejudice analysis is
the proper framework for assessing a Sixth Amendment
claim.
   “One of the most obvious ways a state court may render
a decision ‘contrary to’ the Supreme Court’s precedents is
when it sets forth the wrong legal framework.” Van Patten,
434 F.3d at 1042 n.2 (citing Williams, 529 U.S. at 397-98).
In Washington, the petitioner argued that his counsel was
ineffective for, among other reasons, failing to subpoena a
crucial defense witness. The Wisconsin Court of Appeals
applied Lockhart’s heightened prejudice standard and ruled
that the petitioner’s Sixth Amendment claim failed because
he failed to show that the alleged deficiencies rendered “the
result of the trial unreliable or the proceeding fundamen-
tally unfair.” State v. Washington, No. 93-1129-CR, 1994
WL 51649, at *2 (Wis. Ct. App. Feb. 22, 1994) (quoting
Lockhart, 506 U.S. at 369). We concluded that the state
court decision applied the wrong legal principle and af-
firmed habeas relief. Washington, 219 F.3d at 632-33, 635.
No. 04-3946                                                 11

  To be sure, in Washington, the state appellate court
mentioned Strickland only in passing and exclusively
applied Lockhart in its prejudice analysis. Id. at 633 n.9.
This case is somewhat more complicated because the
state court cited Strickland in its opinion, set forth the two-
prong Strickland test, and even concluded that “Goodman
was not prejudiced within the meaning of Strickland.” In
denying relief, the district court reasoned that these
references suggest the appellate court correctly applied the
Strickland standard. We disagree. There is a difference
between what the state court said and what it actually did.
Although, in a boilerplate fashion, the court cited the
Strickland rule, it repeatedly reasoned that Goodman failed
to show that his second trial was “fundamentally unfair” or
“unreliable.” In conflating Lockhart’s heightened prejudice
standard with Strickland’s prejudice analysis, the state
court decision is “contrary to” clearly established federal
law. 28 U.S.C. § 2254(d)(1).
  Even if the Wisconsin Court of Appeals decision were not
contrary to federal law, it was an unreasonable application
of Strickland. The“unreasonable application” prong of
AEDPA means the state court’s decision lies “well outside
the boundaries of permissible differences of opinion.”
Hardaway v. Young, 302 F.3d 757, 762 (7th Cir. 2002); see
also Jackson v. Frank, 348 F.3d 658, 662 (7th Cir. 2003)
(“We have held that under this criterion, habeas relief
should not be granted if the state court decision can be said
to be one of several equally-plausible outcomes.”). In the
habeas context, an “unreasonable” application is more than
simply an “incorrect” application, so “a federal habeas court
may not issue the writ simply because that court concludes
in its independent judgment that the relevant state-court
decision applied clearly established federal law erroneously
or incorrectly.” Williams, 529 U.S. at 411. Instead, “the
state-court decision must be both incorrect and unreason-
able.” Woods v. McBride, 430 F.3d 813, 817 (7th Cir. 2005).
12                                                No. 04-3946

  As we have stated, Strickland instructs that Goodman
must show that his lawyer’s performance was deficient and
that he was prejudiced as a result. 466 U.S. at 688. Al-
though counsel is strongly presumed to have rendered
adequate assistance based upon his or her reasonable
professional judgment, United States v. Traeger, 289 F.3d
461, 470 (7th Cir. 2002), “it is not the role of a reviewing
court to engage in a post hoc rationalization for an attor-
ney’s actions by constructing strategic defenses that counsel
does not offer . . . .” Brown v. Sternes, 304 F.3d 677, 691 (7th
Cir. 2002) (internal quotation marks and citation omitted).
   Goodman argues that his trial counsel’s performance fell
below an objective standard of reasonableness because his
lawyer: (1) opened the door for admission of Goodman’s
two prior convictions for armed robbery, (2) failed to
subpoena the store’s cashier to testify, (3) failed to request
a limiting instruction regarding the threats evidence, (4)
failed to properly object and preserve the record regard-
ing the denial of Goodman’s right to confront the wit-
nesses against him, and (5) failed to object and request a
mistrial based upon prosecutorial misconduct in closing
argument. Like the petitioner in Washington, Goodman
maintains that his counsel was ineffective for failing to
subpoena a critical defense witness, who testified in the
first trial that she was unable to identify Goodman from a
lineup after the robbery. Goodman’s lawyer failed to
subpoena Retzlaff because he (erroneously) believed the
government would call her as a witness; much to his law-
yer’s dismay and Goodman’s peril, this did not occur.
Further, counsel’s attempts to introduce at retrial portions
of Retzlaff’s testimony during the first trial were unsuccess-
ful because, under Federal Rule of Evidence 804(b)(1), he
failed to demonstrate that she was unavailable to testify in
No. 04-3946                                                     13

person.4 There is little tactical wisdom in counsel resting on
his hands and assuming the government would help make
the defense case for him.
  To show prejudice, Goodman points out that his first trial,
in which Retzlaff testified, ended in a hung jury. The
government counters that Goodman was not prejudiced
by counsel’s alleged deficiencies because, unlike the first
trial where only one accomplice and the store manager
testified, by the time of the second trial, three confessed
accomplices and the manager testified against Goodman.
The Wisconsin Court of Appeals agreed that the error
was harmless, reasoning that “even if the witness had
testified in the second trial, it would have had no effect
on the outcome of the trial because the victim and all
three accomplices identified Goodman as the robber.”
  However, the cumulative effect of trial counsel’s errors
sufficiently undermines our confidence in the outcome of the
proceeding. Rather than evaluating each error in isolation,
as did the Wisconsin Court of Appeals, the pattern of
counsel’s deficiencies must be considered in their totality.
Washington, 219 F.3d at 634-35 (“Evaluated individually,
these errors . . . may not have been prejudicial to Washing-
ton, but we must assess ‘the totality of the omitted evidence’
under Strickland rather than the individual errors.”). In
weighing each error individually, the Wisconsin Court of


4
   Federal Rule of Evidence 804(b)(1) provides that, by excep-
tion to the hearsay rule, former testimony of an unavailable
witness is admissible if it is “[t]estimony given as a witness
at another hearing of the same or a different proceeding, or in
a deposition taken in compliance with law in the course of the
same or another proceeding, if the party against whom the
testimony is now offered, or, in a civil action or proceeding, a
predecessor in interest, had an opportunity and similar motive
to develop the testimony by direct, cross, or redirect examination.”
14                                               No. 04-3946

Appeals overlooked a pattern of ineffective assistance and
unreasonably applied Strickland.
  The details of the robbery were largely undisputed at
trial; thus, the case centered on the identification of Good-
man as the assailant and, crucially, witness credibility.
Three confessed accomplices testified against Goodman; but
their credibility is questionable, given their incentive to
curry favor with the government regarding their own fate.
“Where the state’s case consists chiefly or solely upon the
word of an accomplice . . . courts have recognized the great
importance to the defendant of evidence of direct contradic-
tion or material corroboration from other sources.” Mont-
gomery v. Petersen, 846 F.2d 407, 413-14 (7th Cir. 1988). In
Montgomery, we held that, in a swearing match regarding
the defendant’s participation in a burglary, counsel’s failure
to present testimony of a disinterested store clerk was
deficient and prejudicial error under Strickland. Id. at 414-
15. Here too, the testimony of a disinterested eyewitness
was a crucial aspect of Goodman’s defense. Retzlaff, who
chose another individual as the robber, was undoubtedly
important to creating reasonable doubt in the state’s case
against Goodman. Yet, the jury did not have the benefit of
Retzlaff’s testimony because Goodman’s lawyer made no
efforts to secure her presence at trial.
  Counsel’s failure to subpoena store cashier Retzlaff was
only the first in a catalog of errors. Several other factors
contributed to the overall ineffectiveness of Goodman’s
counsel. Direct examination of Goodman led to the revela-
tion of two prior convictions for armed robbery on cross-
examination. Counsel also failed to request an instruc-
tion limiting the use of testimony regarding threats made
to witnesses, where jurors may have been left with the
impression that the threats were orchestrated by Goodman,
despite the lack of any evidence to that effect. Nor did
counsel make any record of the fact that Ross hoped
to receive a time reduction for his testimony, and counsel
No. 04-3946                                                 15

did not object when the prosecutor insinuated in closing
argument that Ross had no motivation to testify. Finally,
Goodman’s counsel did not object or request a mistrial when
the prosecutor augmented Sallis’s credibility by falsely
arguing in closing that Sallis could not have been convicted
or charged for his role in the crime absent his own confes-
sion. While each of these errors considered in isolation may
not have been prejudicial to Goodman, viewed in their
totality, they create a clear pattern of ineffective assistance,
the existence of which “l[ies] well outside the boundaries of
permissible differences of opinion.” Hardaway, 302 F.3d at
762.
  Given the totality of the evidence before the jury, see
Strickland, 466 U.S. at 698, there is a reasonable probabil-
ity that the outcome would have been different absent
counsel’s deficient conduct. Therefore, assuming the
Wisconsin Court of Appeals applied the correct legal
standard (which we believe it did not), its decision is
nonetheless an unreasonable application of the Supreme
Court’s decision in Strickland v. Washington. Goodman’s
counsel’s performance fell below the constitutional mini-
mum guaranteed in the Sixth Amendment.


                    III. CONCLUSION
  Accordingly, the judgment of the district court to deny
Goodman’s application for a writ of habeas corpus under
§ 2254(d)(1) is reversed and remanded for the entry of an
order granting the writ. The State shall retry Goodman
within 120 days or, failing that, he is entitled to be re-
leased.
16                                        No. 04-3946

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—10-31-06